Title: Patrick Gibson to Thomas Jefferson, 13 June 1814
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir  Richmond 13th June 1814—
          I have not written you since the 4th ulto when I forwarded you $150.—flour has been gradually declining and cannot without difficulty be sold at $4—I fear we have allowed the only favorable moment to escape, and regret extremely that I did not accept of the offer of 5$—60d/. of which I inform’d you in mine of the 20th April—should no change occur, so as to enable us to ship in the course of this or next month, of which at present I see very little probability, the present crop will be but little better than the last; and even $4. low as it is, will no longer be obtainable,—I shall continue to hold yours at your limit until I hear from you
          With great respect I am Your obt ServtPatrick Gibson
        